DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on December 14, 2020 has been acknowledged. 
Claims 1- 3, 6 – 9, 11, 13, 15, 17, 19, 21, 23, 26, 28, 30, 33, 35, 37, 39, 41 and 44 – 45 have been  amended. 
Currently, claims 1 – 47 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 11, 16 – 21, 24, 31 – 33 and 46 – 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Hereinafter Yamazaki) (US 2009/0271072) in view of Hac (US 6547343) in further view of Moeller et al. (Hereinafter Moeller) (US 2012/0012412). 

As per claim1, Yamazaki discloses a brake control device comprising: 
an electronic controller configured to control a brake unit configured to brake a rotation body of a vehicle (See at least paragraph 10), but silent regarding elements of:
determine whether a first predetermined condition and a second predetermined condition are each satisfied;
execute an ABS control when the first predetermined condition is satisfied, the ABS control configured to control the brake unit to adjust a braking force acting on the rotation body;
limit an ABS control when a first predetermined condition for executing the ABS control and a second predetermined condition for limiting the ABS control are satisfied; 
determine whether the first predetermined condition is satisfied based on different information than that used to determine whether the second predetermined condition is satisfied; and

Hac teaches element of: 
determine whether a first predetermined condition and a second predetermined condition are each satisfied (See at least column 15 line 13 – 50; via the system check if ABS is on and brake is applied and if oversteering has taken place);
execute an ABS control when the first predetermined condition is satisfied, the ABS control configured to control the brake unit to adjust a braking force acting on the rotation body (See at least column 15 line 13 – 33; via ABS is applied once brake pad has been pressed and ABS is on);
limit an ABS control when a first predetermined condition for executing the ABS control and a second predetermined condition for limiting the ABS control are satisfied (See at least column 15 line 34 – 50; via determine if oversteer has happened and if it did the second predetermined condition has been met, if oversteer happens and ABS is on, ABS system is overridden and won’t be active); 
determine whether the first predetermined condition is satisfied based on different information than that used to determine whether the second predetermined condition is satisfied (See at least column 15 line 13 – 50; via two different information is used for first and second predetermined conditions); and
the second predetermined condition being set based on limitation information that differs from information related to a traveling speed of the vehicle (See at least column 15 line 34 – 50; second condition is steering angle and it is different information related to travel speed of vehicle).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include determine whether a first predetermined condition and a second predetermined condition are each satisfied; execute an ABS control when the first predetermined condition is satisfied, the ABS control configured to control the brake unit to adjust a braking force acting on the rotation body; limit an ABS control when a first predetermined condition for executing the ABS control and a second predetermined condition for limiting the ABS control are satisfied; determine whether the first predetermined condition is satisfied based on different information than that used to determine whether the second predetermined condition is satisfied; and the second predetermined condition being set based on limitation information that differs from information related to a traveling speed of the human powered vehicle as taught by Hac in the system of Yamazaki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Yamazaki and Hac are silent on limitations of: a human-powered vehicle.
Moeller teaches a human-powered vehicle.
Yamazaki, Hac and Moeller teach brake control that controls ABS system based on certain conditions.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the 

As per claim 2, Yamazaki, Hac and Moeller disclose element of: wherein the electronic controller is configured to limit the ABS control by not executing the ABS control when both the first predetermined condition and the second predetermined condition are satisfied (Hac, See at least column 15 line 13 – 50).  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 3, Yamazaki, Hac and Moeller disclose element of: wherein the electronic controller is configured to execute the ABS control without adding a limitation when the first predetermined condition is satisfied and the second predetermined condition is not satisfied (Hac, See at least column 15 line 13 – 33).
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 


As per claim 4, Yamazaki, Hac and Moeller disclose element of: wherein the limitation information includes information related to a human-driven operation (Hac, See at least column 15 line 13 – 50).  

As per claim 5, Yamazaki discloses element of: wherein the information related to a human-driven operation includes at least one of cadence, power, and torque (See at least paragraph 11).  

As per claim 6, Yamazaki discloses limitation of: wherein the information related to a human-driven operation includes the cadence, and the electronic controller is configured to determine the second predetermined condition is satisfied when the cadence is greater than or equal to a predetermined cadence (See at least paragraph 34; The examiner interprets cadence is equivalent to rpm and directly related to acceleration. Hence, longitudinal acceleration is similarly applied as cadence value).
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 
  
As per claim 7, Yamazaki discloses limitation of: wherein the information related to a human-driven operation includes the power, and the electronic controller is configured to determine the second predetermined condition is satisfied when the power is greater than or equal to a predetermined power (See at least paragraph 25 and 34; the examiner construes that longitudinal acceleration is equivalent to power since increase of acceleration increases power).  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 8, Yamazaki discloses limitation of: wherein the information related to a human-driven operation includes the torque, and the electronic controller is configured to determine the second predetermined condition is satisfied when the torque is greater than or equal to a predetermined torque (See at least paragraph 11 and 34).  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 9, Yamazaki and Moeller disclose limitation of: wherein the limitation information includes information related to a vehicle state of at least one of orientation and 

As per claim 10, Yamazaki and Moeller disclose limitation of: wherein the information related to the vehicle state of at least one of orientation and position of the human-powered vehicle in relation to a state in which the human-powered vehicle is traveling straight and upright relative to the ground includes a steering angle of the human-powered vehicle (Yamazaki, see at least paragraph 34 and Moeller, see at least figure 1).  

As per claim 11, Yamazaki discloses limitation of: wherein the electronic controller is configured to determine the second predetermined condition is satisfied when the steering angle is greater than or equal to a predetermined steering angle (See at least paragraph 42).  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 16, Yamazaki and Moeller disclose limitation of: wherein the information related to the vehicle state of at least one of orientation and position of the human-powered vehicle in relation to a state in which the human-powered vehicle is traveling straight and upright 

As per claim 17, Yamazaki discloses limitation of: wherein the electronic controller is configured to determine the second predetermined condition is satisfied when the yaw angle is greater than or equal to a predetermined yaw angle (See at least paragraph 25 – 27).  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 18, Yamazaki discloses limitation of: wherein the information related to the vehicle state of at least one of orientation and position of the human-powered vehicle in relation to a state in which the human-powered vehicle is traveling straight and upright relative to the ground includes a roll angle of the human-powered vehicle (See at least paragraph 41 – 42).  

As per claim 19, Yamazaki discloses limitation of: wherein the electronic controller is configured to determine the second predetermined condition is satisfied when the roll angle is greater than or equal to a predetermined roll angle (See at least paragraph 41 – 42 and Figure 5).  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 20, Yamazaki and Moeller disclose limitation of: wherein the information related to the vehicle state of at least one of orientation and position of the human-powered vehicle in relation to a state in which the human-powered vehicle is traveling straight and upright relative to the ground includes a pitch angle of the human-powered vehicle (Yamazaki, See at least paragraph 41 – 42 and Figure 5, and Moeller, See at least figure 1).  

As per claim 21, Yamazaki discloses limitation of: wherein the electronic controller is configured to determine the second predetermined condition is satisfied when the pitch angle is greater than or equal to a predetermined pitch angle (See at least paragraph 41 – 42 and Figure 5).  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 24, Yamazaki discloses limitation of: wherein the limitation information includes information related to a traveling environment of the human-powered vehicle (See at least paragraph 11).  

As per claim 31, Yamazaki and Moeller disclose limitation of: wherein the limitation information includes information related to a component of the human-powered vehicle (Moeller, See at least paragraph 65).  

As per claim 32, Yamazaki and Moeller disclose limitation of: wherein the information related to a component includes information related to a state of charge of a battery (Moeller, See at least paragraph 106 – 110).  

As per claim 33, Yamazaki and Moeller disclose limitation of: wherein the electronic controller is configured to determine the second predetermined condition is satisfied when the state of charge of a battery is less than or equal to a predetermined state of charge (Moeller, See at least paragraph 106 – 110).  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 46, Yamazaki and Moeller disclose limitation of: 
the brake unit (Moeller, See at least paragraph 111 – 112 and Figure 7); and 
an electric drive unit configured to drive the brake unit (Moeller, See at least paragraph 111 – 112 and Figure 7).  

As per claim 47, Yamazaki and Moeller disclose limitation of: 
an electric assist unit configured to assist propulsion of the human-powered vehicle (Moeller, see at least paragraph 104).  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

Claims 12 – 15 and 22 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Hereinafter Yamazaki) (US 2009/0271072) in view of Hac (US 6547343) in further view of Moeller et al. (Hereinafter Moeller) (US 2012/0012412) and in further view of Oblizajek et al. (Hereinafter Oblizajek) (US 2012/0061169).

As per claim 12, Yamazaki, Hac and Moeller disclose all the limitation of the claimed invention but does not explicitly teach limitations of: a slip angle of the vehicle. 
Oblizajek teaches elements of a slip angle of the vehicle (See at least paragraph 96 – 97).
Yamazaki, Hac, Moeller and Oblizajek all teaches controlling braking function particularly regarding ABS.
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to utilize a slip angle of the vehicle as in Oblizajek in the system executing the 

As per claim 13, Yamazaki, Hac and Moeller disclose all the limitation of the claimed invention but does not explicitly teach limitations of: a slip angle of the vehicle. 
Oblizajek teaches elements of a slip angle of the vehicle (See at least paragraph 96 – 97).
Yamazaki, Hac and Moeller and Oblizajek all teaches controlling braking function particularly regarding ABS.
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to utilize a slip angle of the vehicle as in Oblizajek in the system executing the method of Yamazaki, Hac and Moeller with the motivation of offering reduction of vibration on steering wheel control as taught by Oblizajek over that of Yamazaki, Hac and Moeller.
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 14, Yamazaki discloses limitation of: wherein the information related to the vehicle state of at least one of orientation and position of the human-powered vehicle in relation to a state in which the human-powered vehicle is traveling straight and upright relative to the ground includes a lateral load of the human-powered vehicle (See at least paragraph 24, 30).   

As per claim 15, Yamazaki discloses limitation of: wherein the electronic controller is configured to determine the second predetermined condition is satisfied when the lateral load is greater than or equal to a predetermined lateral load (See at least paragraph 24, 30).  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 22, Yamazaki, Hac and Moeller disclose all the limitation of the claimed invention but does not explicitly teach limitations of: vertical load on the wheel on which rotation body is provided. 
Oblizajek teaches elements of vertical load on the wheel on which rotation body is provided (See at least paragraph 51 - 52).

As per claim 23, Yamazaki, Hac and Moeller disclose all the limitation of the claimed invention but does not explicitly teach limitations of: vertical load on the wheel 
Oblizajek teaches elements of vertical load on the wheel (See at least paragraph 51 - 52)
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

Claims 25 – 30, 34 – 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Hereinafter Yamazaki) (US 2009/0271072) in view of Hac (US 6547343) in further view of Moeller et al. (Hereinafter Moeller) (US 2012/0012412) and in further view of Mizutani et al. (Hereinafter Mizutani) (US 6945610)

As per claim 25, Yamazaki, Hac and Moeller disclose all the limitation of the claimed invention but does not explicitly teach limitations of: information related to a friction coefficient of a road surface. 
Mizutani discloses limitations regarding: information related to a friction coefficient of a road surface (See column 3 line 19 – 48).
Yamazaki, Hac and Moeller and Mizutani all teaches controlling braking function particularly regarding ABS.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include information related to a friction coefficient of a road surface as taught by Mizutani in the system of Yamazaki, Hac and Moeller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, Yamazaki, Hac, Moeller and Mizutani disclose limitation of: wherein the electronic controller is configured to determine the second predetermined condition is 
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 27, Yamazaki, Hac, Moeller and Mizutani disclose limitation of: wherein the information related to a traveling environment of the human-powered vehicle includes information related to weather (Mizutani, see at least column 3 line 19 – column 4 line 3, Moeller, see at least figure 1). 

As per claim 28, Yamazaki, Hac, Moeller and Mizutani disclose limitation of: wherein the electronic controller is configured to determine the second predetermined condition is satisfied when the weather is a predetermined weather (Mizutani, see at least column 3 line 19 – column 4 line 3).  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 29, Yamazaki, Hac, Moeller and Mizutani disclose limitation of: wherein the information related to a traveling environment of the human-powered vehicle includes information related to an amplitude of the road surface (Mizutani, see at least column 3 line 19 – column 4 line 3).  

As per claim 30, Yamazaki, Hac, Moeller and Mizutani disclose limitation of: wherein the electronic controller is configured to determine the second predetermined condition is satisfied when the amplitude is greater than or equal to a predetermined amplitude (Mizutani, see at least column 3 line 19 – column 4 line 3.  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 34, Yamazaki, Hac, Moeller and Mizutani disclose limitation of: wherein the information related to a component includes information related to an abnormality of the component (Mizutani, See at least column 5 line 46 – column 7 line 2).  

As per claim 35, Yamazaki, Hac, Moeller and Mizutani disclose limitation of:  wherein the electronic controller is configured to determine the second predetermined condition is satisfied when the component is in an abnormal state (Mizutani, See at least column 5 line 46 – column 7 line 2).  
35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

As per claim 45, Yamazaki, Hac, Moeller and Mizutani disclose limitation of:  wherein the electronic controller is configured to determine the first predetermined condition is satisfied when a slip rate of a wheel on which the rotation body is provided is greater than or equal to a predetermined slip rate (Mizutani, see at least column 1 line 53 – Column 2 line 7).  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

Claims 36 -  37 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Hereinafter Yamazaki) (US 2009/0271072) in view of Hac (US 6547343) in further view of Moeller et al. (Hereinafter Moeller) (US 2012/0012412) and in further view of Hattori (US 2007/0260376).

As per claim 36, Yamazaki, Hac, and Moeller disclose all the limitation of the claimed invention but does not explicitly teach limitations of: wherein the information related to a 
Hattori teaches limitation of: wherein the information related to a component includes information related to an air pressure of a tire of the human-powered vehicle (See at least paragraph 4 – 6).
Yamazaki, Hac, Moeller and Hattori, all teaches endeavored art of braking control particularly controlling ABS based on certain conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the information related to a component includes information related to an air pressure of a tire of the human-powered vehicle as taught by Hattori in the system of Yamazaki, Hac, and Moeller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 37, Yamazaki, Hac, Moeller and Hattori disclose wherein the electronic controller is configured to determine the second predetermined condition is satisfied when the air pressure of the tire is less than or equal to a predetermined air pressure (Hattori, See at least paragraph 4 – 6).  
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

Claims 38 - 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Hereinafter Yamazaki) (US 2009/0271072) in view of Hac (US 6547343) in further view of Moeller et al. (Hereinafter Moeller) (US 2012/0012412) and in further view of Woodley (US 2020/0031334)

As per claim 38, Yamazaki, Hac, and Moeller disclose all the limitation of the claimed invention but does not explicitly teach limitations of: wherein the information related to a component includes information related to a flat tire of the human-powered vehicle. 
Woodley teaches limitation of wherein the information related to a component includes information related to a flat tire of the human-powered vehicle (See at least paragraph 326).
 Yamazaki, Hac, Moeller and Woodley all teaches endeavored art of braking control, particularly ABS, based on certain conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the information related to a component includes information related to a flat tire of the human-powered vehicle as taught by Woodley in the system of Yamazaki, Hac, and Moeller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 39, Yamazaki, Hac, Moeller and Woodley disclose limitation of: determining if second condition is satisfied when the tire is flat (Woodley, see at least paragraph 326).
The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

Claims 40 – 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Hereinafter Yamazaki) (US 2009/0271072) in view of Hac (US 6547343) in further view of Moeller et al. (Hereinafter Moeller) (US 2012/0012412) and in further view of Mackiewicz (US7695075).

As per claim 40, Yamazaki, Hac, and Moeller disclose all the limitation of the claimed invention but does not explicitly teach limitation of: wherein the information related to a component includes information related to a friction member of the brake unit.  
Mackiewicz discloses limitation of: wherein the information related to a component includes information related to a friction member of the brake unit (See column 1 line 55 – column 2 line 57).
Yamazaki, Hac, Moeller and Mackiewicz discloses endeavored art of brake control including ABS under certain conditions.


As per claim 41, Yamazaki, Moeller and Mackiewicz disclose wherein the electronic controller is configured to determine the second predetermined condition is satisfied when the friction member has a thickness that is less than or equal to a predetermined thickness (Mackiewicz, see at least column 1 line 55 – column 2 line 57).
  The Examiner notes that “Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

Claims 42 - 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Hereinafter Yamazaki) (US 2009/0271072) in view of Moeller et al. (Hereinafter Moeller) (US 2012/0012412) and in further view of Dobler et al. (Hereinafter Dobler) (US 2007/0182529).

As per claim 42, Yamazaki and Moeller disclose all the limitation of the claimed invention but does not explicitly teach limitation of: wherein the limitation information includes information related to a condition of a user.  
Dobler teaches limitation of: wherein the limitation information includes information related to a condition of a user (see at least paragraph 3 and 6).
Yamazaki, Moeller and Dobler disclose endeavored art of controlling brake based on certain conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a condition of a user as taught by Dobler in the system of Yamazaki and Moeller, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 43, Yamazaki, Hac, Moeller and Dobler teaches limitation of: wherein the information related to a condition of a user includes information related to a heart rate of the user (Dobler, see at least paragraph 3 and 6).  

As per claim 44, Yamazaki, Hac, Moeller and Dobler teaches limitation of: wherein the electronic controller is configured to determine the second predetermined condition is satisfied when the heart rate is greater than or equal to a predetermined heart rate (Dobler, see at least paragraph 3 and 6).  
35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” in MPEP 2114. Therefore, as long as the structure of prior arts can perform the function, the rejection is appropriate. 

Response to Arguments
Applicant’s arguments with respect to claims 1 – 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662


/IG T AN/Primary Examiner, Art Unit 3662